Citation Nr: 1421181	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge at the RO in October 2012.  A transcript of this hearing is in the claims folder.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Board notes that it has assumed jurisdiction of a claim for TDIU.  This claim was raised by the Veteran at both his October 2012 hearing and in a November 2013 letter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted additional evidence in support of his claim in November 2013.  This evidence includes a November 2013 letter in which he notes that following his October 2012 hearing, his duties at the Post Office were changed, and he was required to begin carrying mail.  The Veteran states that these duties have exacerbated his back disability.  An April 2013 letter from a private physician also states that the Veteran's disability has been exacerbated by his new work duties.  

The Veteran's most recent VA examination of his service connected back disability was conducted in February 2012.  However, he is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In view of the recent statements from the Veteran and his doctor, he must be scheduled for a new VA examination.  

Furthermore, the Veteran testified at the October 2012 hearing that he has received treatment for his back disability at Sheppard Air Force Base, although he added that he had not been there for back treatment in the last couple of years.  He said that the doctor at Sheppard had sent him for physical therapy for his back.  The Veteran also said that he had received additional treatment from private clinics located in north Texas. 

The record shows that an attempt was made to obtain treatment records from Sheppard for the period from September 2001 to the present in September 2009.  There is no indication that additional records were received following this request, and no indication that any reply was received from Sheppard.  The claims folder does not contain any physical therapy records.  While the Veteran testified at the October 2012 hearing that he had not received any treatment for the past couple of years, his claim was submitted more than three years prior to the hearing.  The Board finds that an additional attempt to obtain records should be made, to include the physical therapy records. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the medical facilities at Sheppard's Air Force Base and request all records pertaining to the treatment of the Veteran's back from April 2008 to the present.  This should include any records of physical therapy.  All records received should be associated with the claims folder.  If there is a negative reply, this must be documented in the claims folder. 

2.  The RO should obtain the names and addresses of all other medical care providers who treated the Veteran for his back disability since April 2008.  This should include the provider of his physical therapy if the provider was other than Sheppard Air Force Base.  After securing the necessary release, the RO should obtain these records.  Any negative response should be noted in the claims folder.  For any private treatment sources, the Veteran should be notified of any negative responses, and reminded that it is his responsibility to obtain and submit these records.  

3.  After the records requested above have been received or verified to be unobtainable, the Veteran should be afforded a VA examination of his degenerative disc disease of the lumbar spine in order to determine the current level of severity.  The claims folder should be made available to the examiner for review before the examination, and the examination report must reflect that it has been reviewed.  All indicated tests and studies should be completed.  This should include the range of motion of the lumbar spine, and any additional limitation of motion that results from repetitive use due to pain, weakness, incoordination or excess fatigability.  The examiner must also state whether or not the Veteran experienced any incapacitating episodes and, if so, the length of these episodes.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  The claim for TDIU should be adjudicated.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



